Citation Nr: 0804437	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  07-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
spondylosis and degenerative arthritis of multiple levels, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for chondromalacia and 
degenerative joint disease of each knee, claimed as secondary 
to service-connected lumbar spondylosis and degenerative 
arthritis of multiple levels.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in August 2005 and in 
April 2006 that, in part, denied a disability rating in 
excess of 20 percent for service-connected lumbar spondylosis 
and degenerative arthritis of multiple levels; and denied 
service connection for chondromalacia and degenerative joint 
disease of each knee.  The veteran timely appealed.

The question of whether the veteran's chondromalacia and 
degenerative joint disease of each knee is related to a 
disease or injury in service, was addressed in a December 
2002 decision by the RO.  The current claim concerns whether 
entitlement to service connection may lie under 38 C.F.R. 
§ 3.310, as secondary to the service-connected lumbar 
spondylosis and degenerative arthritis of multiple levels.  
The claim had not previously been considered under 38 C.F.R. 
§ 3.310, which potentially provides a "new cause of action" 
not subject to the usual requirement of new and material 
evidence to reopen.  See Spencer v. Brown, 4 Vet. App. 283 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  
Hence, the Board may adjudicate the veteran's current claim 
for service connection for chondromalacia and degenerative 
joint disease of each knee, as an original, rather than as a 
reopened, claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In January 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.




REMAND

Evaluation of Lumbar Spondylosis and Degenerative
Arthritis of Multiple Levels
  
The veteran contends that his service-connected lumbar 
spondylosis and degenerative arthritis of multiple levels is 
more severe than currently rated, and warrants an increased 
disability rating.

Under current rating criteria, the veteran's lumbar 
spondylosis and degenerative arthritis of multiple levels can 
be evaluated on the basis of its orthopedic and neurological 
manifestations.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 38 C.F.R. § 4.71a (2007).

An initial medical evaluation conducted by Richard L. Smith, 
M.D., in August 2005 reveals that the veteran began 
experiencing severe pain in his lower back, which radiated 
into the left leg and was accompanied by a burning sensation, 
numbness, and tingling. An MRI scan of the veteran's lumbar 
spine at that time showed mild spinal stenosis at L2-L3 and 
L4-L5 levels, as well as diffuse degenerative disc changes at 
all levels and scattered bony degenerative changes.  X-rays 
taken in August 2005 also revealed mild degenerative changes 
in the sacroiliac joints.  VA treatment records reflect that 
the veteran began using a TENS unit for associated sciatica 
pain in August 2005.  The veteran has not been afforded a VA 
neurological examination.  The record shows that the veteran 
underwent a VA examination in January 2006.  This examination 
contained some neurological findings, but not all of the 
information needed to evaluate his claim.  Since then, the 
veteran has described a greater level of disability, 
including numbness of the left leg.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Chondromalacia and Degenerative
Joint Disease of Each Knee 

The veteran contends that service connection for 
chondromalacia and degenerative joint disease of each knee is 
warranted on the basis that his knee disabilities are 
proximately due to or a result of his service-connected 
lumbar spondylosis and degenerative arthritis of multiple 
levels.

In September 2002, the veteran reported that his back started 
hurting in 1945 after doing heavy lifting, and that his knee 
problems began about the same time-especially, since 1951-
and have progressively worsened.  In February 2005, the 
veteran reported that his knees hurt all the time, and that 
his symptoms were increased by prolonged walking or standing, 
and by climbing stairs.  The veteran wore knee braces at 
times, and occasionally used a cane.  Based on the veteran's 
reported history and clinical findings, a VA orthopaedic 
surgeon opined in February 2005 that it was as likely as not 
that the veteran's current knee disabilities began with the 
injury sustained in service.

While service medical records reflect treatment for back pain 
after lifting, there is no indication of any knee injury in 
service.  Statements submitted by various acquaintances of 
the veteran make reference to the veteran's knee problems, 
dating back to the early 1950's.

The Board notes that service connection has been in effect 
for lumbar spondylosis and degenerative arthritis of multiple 
levels since January 1951.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the veteran chondromalacia and 
degenerative joint disease of each knee that either had their 
onset during service or are related to his active service, or 
are related to a service-connected disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, each of these matters is hereby REMANDED to the 
AMC for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
lumbar spondylosis and degenerative 
arthritis of multiple levels, since 
February 2006; and for chondromalacia and 
degenerative joint disease of each knee, 
since April 2007.  After securing the 
necessary release(s), obtain these 
records.

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected lumbar spondylosis and 
degenerative arthritis of multiple 
levels.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
examiner(s), and the examination report 
should note review of the file. 

The examiner should identify all current 
neurological symptoms associated with the 
veteran's lumbar spondylosis and 
degenerative arthritis of multiple 
levels.  The examiner should specify the 
nerves involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine disability.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).
 
These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of chondromalacia and 
degenerative joint disease of each knee, 
and to determine whether it is at least 
as likely as not that any such disability 
either had its onset in service, or is 
the result of disease or injury incurred 
or aggravated during service; or whether 
it is at least as likely as not that the 
veteran's service-connected lumbar 
spondylosis and degenerative arthritis of 
multiple levels caused or increased the 
veteran's chondromalacia and degenerative 
joint disease of each knee.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
claims file.

4.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected lumbar 
spondylosis and degenerative arthritis of 
multiple levels; and for secondary 
service connection for chondromalacia and 
degenerative joint disease of each knee. 

6.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



